Citation Nr: 0426706	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  98-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March 1961 to 
March 1981.  

This matter arises from a July 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which held that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for low back disability.  In 
January 2003, the Board determined that new and material 
evidence had been submitted and reopened the claim.  

The Board remanded the matter in June 2000, January 2001, and 
June 2003 for the purpose of obtaining additional evidence 
and curing certain procedural defects.  The matter was 
returned to the Board in August 2004 for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As part of its June 2003 Remand, the Board asked that the 
veteran be afforded a VA orthopedic examination to determine 
the etiology of any current low back disability.   The report 
of an April 2004 examination shows that the veteran was 
diagnosed as having degenerative disc disease of the lumbar 
spine.  The examiner then opined, "it is less likely that 
the veteran's low back disability is not related to his 
military service."  The examiner found that the veteran had 
incidents of sprains with no specific injuries to the back 
while on active duty.  He also observed that the veteran 
provided a history of being in a "major" motor vehicle 
accident after service.  The conclusions of the examiner are 
unclear as to whether the veteran currently has low back 
disability related to his active military service, to include 
whether the veteran had low back disability at service 
discharge that was aggravated by post-service injuries.  The 
Board finds that the report of the VA examination is 
inadequate.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

The Board also notes that the report of the April 2004 
examination references the veteran being in two motor vehicle 
accidents since his service discharge.  The veteran provided 
a history of being in an automobile accident while working 
with the U.S. Corps of Engineers at England Air Base.  He 
indicated that another accident occurred in Baton Rouge in 
1992.  He reported being admitted to the Emergency Room 
following both incidents.  The Emergency Room medical records 
are not on file.  A request of these records should be made.

Finally, the Board notes that the June 2003 Remand included 
instructions that the RO should review the claims file and 
ensure that all notification and development requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA) were fully 
complied with and satisfied.  In particular, the RO was told 
to notify the veteran of the applicable provisions of the 
VCAA, to include what evidence was needed to support his 
claim, what evidence VA would develop, and what evidence he 
must furnish.  A review of the record shows that a letter to 
this effect has yet to be mailed to the veteran.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran, as a mater of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  Because 
the RO did not adequately provide notice of the VCAA, the 
case must be remanded.

In light of the above, this case is REMANDED to the RO for 
the following development:



1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for a low 
back disability, including any medical 
evidence establishing an etiological 
relationship between any current low back 
disability and his active service.  A 
specific request should be made to obtain 
additional information pertaining to the 
veteran's emergency room admissions at 
England Air Base and in 1992 in Baton 
Rouge.  The veteran should be asked the 
specific dates of the motor vehicle 
accidents and the names of the facilities 
that he was admitted.  With the 
information received from the veteran, 
the RO should attempt to obtain the 
veteran's emergency room records.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  With any evidence received from this 
development, the RO should return the 
claims folder, along with a copy of this 
Remand, to the physician who examined the 
veteran in April 2004.  The examiner 
should provide an opinion as to whether 
it is more likely, less likely or as 
likely as not that any current back 
disability is etiologically related to an 
injury, accident, or incident occurring 
during his active service.  In so 
deciding, the examiner should state 
whether the veteran suffered from any 
type of low back disability at the time 
of his service discharge and identify 
that disability.  If a disability of the 
low back existed at service discharge, 
the examiner should state whether that 
disability is present today, and if so, 
indicate its current residuals.  The 
rationale for all opinions expressed must 
also be provided.

If the physician who examined the veteran 
in April 2004 is unable to provide an 
addendum opinion, the RO should schedule 
the veteran for a VA examination to again 
address the nature and etiology of any 
low back disability.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for low back disability.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the May 2004 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


